Citation Nr: 0001430	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  96-00 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained.

2.  Prior to the veteran's death, he had post-traumatic 
stress disorder (PTSD), which manifested as a result of his 
Vietnam combat experiences.  

3.  As a result of PTSD, the veteran was mentally unsound, 
and this mental unsoundness led to his suicide.  


CONCLUSION OF LAW

The veteran's PTSD, arising out of service, was the 
underlying cause of his suicide.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 1991); 38 C.F.R. §§ 3.302, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) finds that 
the appellant's, the veteran's widow, claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  By this finding, the 
Board means that the appellant has presented a claim which is 
not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

The veteran died in July 1993 of a self-inflicted gunshot 
wound of the head.  At the time of his demise, service 
connection was not in effect for any disability.  

The appellant now contends that his suicide was the result of 
PTSD caused by service in Vietnam.  Service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  The 
regulations also state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(1999).

Eligibility for a PTSD service-connection award requires: (1) 
a current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128, 129 
(1997); cf. 38 C.F.R. § 3.304(f) (The regulation does not 
specify the requirement for "a clear diagnosis of PTSD"). 

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Regarding PTSD, the Board, in reviewing the evidence of 
record, has given substantial probative weight to two VA 
examination reports received after the veteran's death.  In 
this regard the Board notes that after his review, the 
initial examiner in September 1998 concluded that 
unquestionably the veteran had displayed symptoms of PTSD 
prior to his death.  On additional review in December 1998, 
the examiner concluded that the bulk of the evidence seemed 
to suggest that the veteran had PTSD.  These examination 
reports are consistent with the conclusions of L. A. S., 
M.D., who stated in a November 1994 letter that the 
underlying diagnosis in the veteran's case was undoubtedly 
PTSD.  Thus, the Board finds that the evidence shows that 
current, clear diagnoses of PTSD have been made.  

The next determination to be made is whether the PTSD is the 
result of incidents in service.  As this is a medical 
determination, the Board has again considered the 
examinations noted above.  In November 1994, Dr. S. stated 
that the veteran's personality change was related to Vietnam.  
In the September 1998 examination, the examiner concluded 
that the PTSD was directly linked to his time in service.  
The examiner in December 1998 also found that the PTSD was 
secondary to Vietnam experiences.  

Thus, for the Board to conclude that the PTSD was the result 
of service, the Board must also verify the stressors 
reported.  This is a factual determination, and within the 
Board's competence.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, occurrence 
of the claimed in-service stressor may be established by the 
veteran's lay testimony alone.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (1999).  

In this regard, the Board notes that the veteran served in 
Vietnam from June 1969 to September 1970.  During this 
period, he was assigned as a parachute rigger, and served in 
Company C (Support and Service), 173rd Service Battalion, 
173rd Airborne Brigade.  Among his awards were the Bronze 
Star Medal, the Vietnam Campaign Medal, and the Vietnam 
Service Medal.  

Prior to his death, the veteran did not report any stressors.  
Instead, the Board has considered the stressors reported by 
the veteran's surviving spouse, other relatives, and fellow 
veterans.  In one letter, the veteran's sister stated that 
while in service, he often had to jump into drop zones, not 
knowing if the enemy was already there.  She also stated that 
the veteran had come upon an armed Viet Cong woman and her 
child, and killed them, as he had no choice - kill or be 
killed.  On substantive appeal dated in January 1996, the 
appellant indicated that the veteran fought and faced death 
in combat, on patrol, in sapper attacks and in ambushes.  A 
fellow serviceman of the veteran, who was in the veteran's 
unit, provided a number of letters relating to activities 
during that period.  He indicated that they drove in convoys 
that were often ambushed; that they underwent mortar fire 
every night, which prevented them from sleeping; and that he 
pulled bunker guard with the veteran, during which they 
stared out into the jungle and waited for an attack.  Another 
fellow veteran indicated that the veteran was with him when 
he was wounded in October 1969.  

Additionally, records secured from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) have 
been considered.  These records both support and refute the 
contentions raised by the appellant, the veteran's family, 
and fellow veterans.  Although this evidence establishes that 
the unit to which his wounded fellow veteran was assigned was 
not attached to the veteran's unit at the time the veteran 
was in Vietnam, the records do indicate that the veteran's 
unit was involved in convoy duty, where they sustained fire.  
The unit to which the veteran was assigned, it was concluded 
in a November 1998 letter, was involved in combat operations.  

In VAOPGCPREC 12-99 (October 18, 1999), the VA General 
Counsel (GC) found that "engaged in combat with the enemy," 
as used in 38 U.S.C.A. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The determination rests on the facts of 
each case, and the benefit of the doubt rule applies as to a 
determination as to whether the veteran engaged in combat.  

Here, the evidence supports the conclusion that the veteran 
was involved in convoys, bunker guards, and ambushes.  The 
Board has considered the statements from not only the 
appellant, but also from fellow veterans.  The type of combat 
operations reported are consistent with the daily staff 
journals and the operations reports/lessons learned secured 
by the USASCRUR.  Accordingly, the Board finds that for the 
purpose of verifying the reported stressors, the veteran 
engaged in combat during his period in Vietnam.  

Under the provisions of 38 C.F.R. § 3.304(f), lay testimony 
may then be accepted as sufficient verification of the 
claimed stressors, provided the stressors are consistent with 
the circumstances, conditions and hardships of the veteran's 
combat service.  Here, the Board concludes that service on 
convoys, guard duty and patrols are consistent with what 
would have been expected from a soldier assigned to a support 
unit of a infantry brigade heavily engaged in combat.  

Accordingly, the Board concludes that the appellant has met 
her duty of verifying the in-service stressors, and as such, 
the evidence shows that the veteran's PTSD arose out of his 
combat experiences in service.  38 U.S.C.A. §§ 1110, 5107(b); 
Cohen v. Brown, 10 Vet. App. 128; Sheets v. Derwinski, 2 Vet. 
App. 512 (1992); 38 C.F.R. §§ 3.303, 3.304(f).

In light of the foregoing, the Board must now determine if 
service connection is warranted for the cause of the 
veteran's death.  Generally, in order to establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service was either the principal cause of death or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered to be the 
principal cause of death when it, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related to the cause of 
death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Specifically, service connection may be granted for the cause 
of death by suicide where it is established that at the time 
of death there was mental unsoundness due to or the proximate 
result of a service connected disease or injury.  Where the 
evidence shows no reasonable adequate motive for suicide, it 
will be considered to have resulted from mental unsoundness 
and the act itself considered to be evidence of mental 
unsoundness.  A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances 
that could lead a rational person to self- destruction.  38 
U.S.C.A. § 1310; Sheets v. Derwinski, 2 Vet. App. 512; 38 
C.F.R. § 3.302.  In the absence of a determination of an 
unsound mind, a veteran's death by suicide would be 
considered the result of his own willful misconduct, and 
service connection for the cause of death would be precluded.  
38 C.F.R. §§ 3.301(a), 3.302(a).

The determination as to the cause of the veteran's suicide is 
medical in nature.  Thus, the Board must again consider the 
reports of medical review conducted by VA physicians.  After 
reviewing the evidence of record, in the September 1998 
review, the examiner concluded that the veteran's PTSD was a 
direct contributing factor to the cause of the veteran's 
death.  Additionally, in the December 1998 review, the 
examiner found that the veteran had PTSD secondary to his 
Vietnam experiences, which contributed to his eventual 
suicide.  Dr. S., in November 1994, also found that the 
veteran's PTSD was a major contributing cause to his demise.  
Based on these medical conclusions, and the absence of any 
contradictory evidence, the Board holds that the veteran's 
suicide was the result of mental unsoundness brought about by 
PTSD caused by his service.  Accordingly, service connection 
for the cause of the veteran's death is appropriate, and to 
that extent, the appellant's appeal must be granted.  
38 U.S.C.A. §§ 1310, 5107(b); 38 C.F.R. §§ 3.302, 3.312.

At this time, it is noted that on the Certificate of Death, 
"alcohol intoxication" was noted as a significant condition 
contributing to death.  As previously mentioned, in the 
absence of a determination of an unsound mind, a veteran's 
death by suicide would be considered the result of his own 
willful misconduct, and service connection for the cause of 
death would be precluded.  38 C.F.R. §§ 3.301(a), 3.302(a).  
In this regard, the Board reiterates that the evidence shows 
that the veteran's suicide was the result of mental 
unsoundness brought about by PTSD.  It is also noted that in 
November 1994, Dr. S. stated that the veteran's issues of 
chemical usage and his depression were reactionary 
psychodynamic issues associated with the PTSD.  The 
underlying diagnosis, without a doubt, was PTSD.  Given the 
foregoing, in spite of the veteran's alcohol intoxication at 
the time of his death, the evidence shows that the veteran 
was of an unsound mind and as such, service connection is not 
precluded.  Id.

It is also noted that during the pendency of the appeal the 
appellant alleged that service connection for the cause of 
the veteran's death was warranted because of his in-service 
Agent Orange exposure and because of his cancer of the 
bladder and kidney.  As previously noted, service connection 
for the cause of the veteran's death has been granted.  Thus, 
the appellant's contentions with respect to those matters are 
rendered moot and warrant no additional consideration. 


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

